ACCEPTED
                                                                                  14-15-00203-CV
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                            3/23/2015 10:26:13 PM
                                                                              CHRISTOPHER PRINE
                                                                                           CLERK

                         COA NO. 14-15-00203-CV

IN THE MATTER OF                      §     IN THE COURT OF APPEALS
                                                               FILED IN
THE MARRIAGE OF                       §                 14th COURT OF APPEALS
                                      §                    HOUSTON, TEXAS
MELBA JO MONTGOMERY                   §                 3/23/2015 10:26:13 PM
                                            FOURTEENTH DISTRICT
AND                                   §                 CHRISTOPHER A. PRINE
LEO BRIAN MONTGOMERY                  §     HOUSTON, TEXAS       Clerk



                              NO. 2013-34055

IN THE MATTER OF                      §     IN THE DISTRICT COURT
THE MARRIAGE OF                       §
                                      §
MELBA JO MONTGOMERY                   §     310TH JUDICIAL DISTRICT
AND                                   §
LEO BRIAN MONTGOMERY                  §     HARRIS COUNTY, TEXAS

                        APPEARANCE OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

     NOW COMES GOGO U.K. OWOR and hereby files this appearance as attorney of

record for MELBA JO MONTGOMERY.



                                   Respectfully submitted,

                                   By:      /s/Gogo U.K. Owor
                                   GOGO U.K. OWOR
                                   Texas Bar No. 24026105
                                   Email: attorney@gogolaw.net
                                   6475 Hillcroft Avenue, Suite B
                                   Houston, TX 77081
                                   Tel. (713) 778-8000
                                   Fax. (713) 779-4646
                                   Attorney for Plaintiff
                                   MELBA JO MONTGOMERY
                              CERTIFICATE OF SERVICE

      I certify that on March 23, 2015 a true and correct copy of Plaintiff's Appearance of
Counsel was served to each person listed below by the method indicated.



                                            /s/Gogo U.K. Owor
                                          GOGO U.K. OWOR




Steven M. Goins
Attorney for LEO BRIAN MONTGOMERY
Law Office of Steven M. Goins
2206 Dowling #100
Houston, Texas 77003
TEL: 713-623-1324
FAX: 713-623-1825
By Fax



John H. Trueheart, Jr.
Attorney for BILAL AQUIL, EXBA HOLDINGS, LLC., MOGUL MANAGEMENT, LLC, 1
CENT MANAGEMENT INC., CHARDMORE INC. and ELC LIMITED
PORTO TRUEHEART & McSTAY, LLC
5100 Westheimer, Suite 131
Houston, Texas 77056
TEL: (713) 629.9820
FAX: (713) 629-9826
By Fax



Anthony P. Brown
Attorney for STEWART TITLE COMPANY, aka STEWART TITLE OF HOUSTON,
VALARIE GALV AN and DARREN MONTGOMERY
FIDELITY NATIONAL LAW GROUP
5151 Beltline Rd., Suite 410
Dallas, Texas 75254
TEL: 972-812-6478
FAX: 972-812-9408
By Fax